UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-6053


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALHAKKA CAMPBELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cr-00124-HEH-1)


Submitted: April 14, 2022                                         Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alhakka Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alhakka Campbell appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review

of the record, we discern no abuse of discretion in the district court’s determination that

the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard of review and

outlining steps for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383

(2021). Accordingly, we deny Campbell’s motion to remand and for a certificate of

appealability and affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2